                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:20-CV-063-RJC-DCK

 ERIC HUGHES,                                          )
                                                       )
                  Plaintiff,                           )
                                                       )
     v.                                                )       ORDER
                                                       )
 S. M. PARKER, and                                     )
 CHARLOTTE MECKLENBURG POLICE                          )
 DEPARTMENT,                                           )
                                                       )
                  Defendants.                          )
                                                       )

          THIS MATTER IS BEFORE THE COURT on “Plaintiffs Motion To Proceed With

Case” (Document No. 12) filed July 8, 2020. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion, the record, and applicable authority, the undersigned will deny

the motion.

          By the instant motion, pro se Plaintiff “moves the court to oppose the defendants request

to dismiss the case” and seems to reference “Plaintiff’s Opposition to Defendant’s Motion To

Dismiss” (Document No. 11) which was also filed on July 8, 2020.

          The undersigned finds that pro se Plaintiff’s response (Document No. 11) in opposition to

“Defendants’ Motion To Dismiss Complaint” (Document No. 9) was timely filed and that the

instant “…Motion To Proceed…” is redundant and unnecessary. The Court will carefully consider

Plaintiff’s opposition after the pending motion to dismiss has been fully briefed (Defendant’s reply

brief is due by July 15, 2020).




      Case 3:20-cv-00063-RJC-DCK Document 13 Filed 07/08/20 Page 1 of 2
     IT IS, THEREFORE, ORDERED that “Plaintiffs Motion To Proceed With Case”

(Document No. 12) is DENIED AS MOOT.


                     Signed: July 8, 2020




                                            2
     Case 3:20-cv-00063-RJC-DCK Document 13 Filed 07/08/20 Page 2 of 2
